Citation Nr: 1549770	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-10 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for service-connected chronic eczematous dermatis (eczema). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to March 26, 2015, eczematoid dermatitis was manifested by no more than coverage of 20 percent of the entire body or 20 percent of exposed areas affected and did not require the use of corticosteroids for a total duration of six weeks or more, during the previous 12-month period.  

2.  Beginning from March 26, 2015, eczematoid dermatitis required the use of corticosteroids for a total duration of six weeks or more, but not constantly, during the previous 12-month period.  

CONCLUSIONS OF LAW

1.  Prior to March 26, 2015, the criteria for a rating in excess of 10 percent for eczematoid dermatitis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7806 (2015).

2.  Beginning from March 26, 2015, the criteria for a rating of 30 percent for eczematoid dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

On a claim for increase, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in January 2012, advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The January 2012 VCAA letter was sent prior to the rating decision in August 2012.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In March 2015, VA provided the Veteran with a skin diseases Disability Benefits Questionnaire (DBQ) and obtained a medical opinion addressing the extent of the Veteran's eczema and the impact of that disability to the Veteran's daily activities.  The skin diseases DBQ, and medical opinion provided are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

The Veteran has been assigned a 10 percent disability rating under Diagnostic Code 7806 effective from January 1994.  The Veteran filed a claim for an increased evaluation in January 2012.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Diagnostic Code 7806, for dermatitis or eczema, provides for a rating of 10 percent where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

In March 2012 the Veteran underwent a skin diseases DBQ.  The Veteran stated that he developed eczema in his childhood and that overall his condition had been the same.  The Veteran stated that when his eczema is active he has marked itching.  The examiner noted that the Veteran used triamcinolone cream twice a day, which he said was beneficial.  The Veteran stated that he was prescribed other creams, but could not recall their names.  The Veteran denied the use of oral medications and denied receiving injections.  The examiner found that the Veteran's eczema affected his dorsal aspect of the hands, antecubital fossa, the axillae, and the posterior aspect of the neck.  An examination of the Veteran's hands revealed that there was hyperpigmentation of the majority of the knuckles with slight epidermal thickening.  The examiner noted that the Veteran did not have an active inflammation at the time of examination.  The examiner stated that 10% of the Veteran's dorsal aspect of the hands were involved, and that a total of 2% of the upper limbs were affected.  The examiner stated that the Veteran's neck revealed a very slight hyperpigmentation with no signs of inflammation, and that 80% of the Veteran's neck was involved posteriorly.  The examiner also stated that the Veteran's left axilla was 5% involved.  A July 2012 addendum to the March 2012 examination noted that "after review of the eight characteristics of disfigurement, none of them is relevant to the hyperpigmentation of the posterior aspect of the neck."    

A May 2012 medical opinion is associated with the record.  The Veteran was examined and found to have slight hyperpigmentation of each arm, with each side measuring two by six inches.  Mild hyperpigmentation one by two inches was also noted to the Veteran's left axilla, and slight hyperpigmentation of the dorsa of both hands measured one and a half by one and a half inches.  The examiner noted that environmental circumstances could aggravate his eczema, notably extreme cold, dryness, and heat.     

In March 2015 the Veteran underwent a skin diseases DBQ.  The Veteran was diagnosed with eczema.  In review of the Veteran's medical history, the examiner stated that the Veteran experiences outbreaks to his posterior neck/hairline, and on his hands and arms.  The examiner noted that the Veteran's outbreaks were worsening, in that he experiences more frequent outbreaks, especially during the winter months due to cold, dry air.  The examiner noted that the Veteran had used Vaseline for years in addition to his prescribed triamcinolone.  The Veteran also stated that he uses a medicated shampoo for his posterior neck areas.  The examiner noted that the Veteran's skin conditions caused scars on the dorsum of his 5th digits.  In review of the Veteran's treatment, the examiner noted that the Veteran had used topical corticosteroids and Vaseline for more than six weeks, but not constantly.  A physical exam of the Veteran showed that the Veteran's total body are was less than 5% affected with his eczema, and that his exposed areas was affected more than 5% but less than 20%.  The examiner determined that the Veteran did not have any other skin conditions.  In conclusion, the examiner stated that the Veteran's eczema had worsened in the recent year with more outbreaks, which lasted longer, in the same areas of his body.

Considering the Veteran's use of triamcinolone, which the March 2015 VA examiner noted occurred for more than six weeks over the previous 12 months, the Board finds that the Veteran is entitled to a 30 percent rating.  The Board notes the March 2012 medical record indicated the use of triamcinolone, however there is no evidence as to how long the Veteran required the use of that medication.  Thus, the factually ascertainable date of worsening with regard to the Veteran's eczema, is the March 2015 VA examination, and the rating is staged from that point forward. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Board finds a 60 percent rating is not warranted as the evidence is against finding that the Veteran required near-constant systemic therapy or that more than 40 percent of the entire body or more than 40 percent of exposed areas are affected.  The March 2015 VA examination specifically found that the Veteran's total body was affected by 5%, and that his exposed areas were affected by less than 20%.  The March 2012 VA examination did not specifically delineate the Veteran's total body, and exposed area that was affected, and the medical report found that the Veteran's neck was the only major area affected.  The March 2015 VA examiner noted that the Veteran's condition had worsened, and the Veteran was examined under those conditions.  The Veteran was found not to have more than 5% of his total body, and less than 20% of his exposed areas affected by eczema.  Thus, the Board finds that at no point during the Veteran's appeal, did his eczema affect enough of his body for a rating in excess of 30 percent.  Further, the record does not indicate that even during a flare-up the Veteran's condition involves more than 40 percent of his entire body or exposed areas.  Specific to this finding, the March 2015 examiner noted the cause of the Veteran's outbreaks, and that his condition had worsened during the winter months due to the cold dry air.  Thus, the Board finds that the Veteran's symptomatology during its most active phase was considered by the examiner, and even considering the Veteran's most severe symptomatology, he is unable to fulfill the criteria for a higher rating.  See generally, Ardison v. Brown, 2 Vet. App. 405, 408 (1994).

The Board has also considered whether an alternative evaluation under Diagnostic Codes 7800 through 7805 would result in a more favorable outcome for the Veteran.  However, the evidence of record fails to show symptomatology which merits a higher evaluation for the Veteran's skin condition under those Diagnostic Codes.  While the March 2012  skin DBQ mentions some scarring, no scarring to the Veteran's head, neck, or face exists from his eczema, and the Veteran is already separately compensated under Diagnostic Code 7800 for a laceration scar to the back of his head unrelated to eczema.

The Board notes that the Veteran is competent to testify and describe the manifestations of his skin disabilities.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  However, the Veteran has not made any specific allegations as to the severity of his eczema outside of his medical care.  Thus, as there is no evidence to outweigh the VA medical examiners opinions' the Board finds the VA exams the most probative evidence of record.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

Based on the forgoing, the Board finds that the Veteran is entitled to a 30 percent rating, but no higher, for his eczema, beginning from March 26, 2015.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.   Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's eczema is not inadequate.  The Veteran complains of itching, and related rashes that requires medical treatment.  These are the exact symptoms contemplated in the rating schedule under Diagnostic Code 7806.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected eczema; thus, the schedular evaluations are adequate to rate the Veteran's eczema.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU nor has he contended that his eczema impacts his ability to secure or follow substantially gainful employment.  Therefore, the Board finds that TDIU based on the Veteran's service-connected eczema is not warranted.   


ORDER

Prior to March 26, 2015, an evaluation in excess of 10 percent for eczematoid dermatitis is denied.

Beginning from March 26, 2015, an evaluation of 30 percent, but not greater, for eczematoid dermatitis is granted, subject to the governing regulations pertaining to the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


